DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 43-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2022.
Applicant’s election without traverse of Group I entailing claims 1-42, drawn to an expandable system for a structure and a method for expanding the structure in the reply filed on 5/18/2022 is acknowledged. Examiner hereby withdraws the species restriction requirement, causing Applicant’s election of Species 2 to be moot. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
In claim 1, “a first shell layer and a second shell layer disposed contiguously adjacent to the first layer”.
In claim 9, “the tension connector being in the form of a strip of material adhered at opposing ends of adjacent surfaces of the first shell layer and the second shell layer”.
In claim 31, “the flexible radiator panel and/or solar panel”.
No new matter should be entered.
Figure 7A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "221" and "212" have both been used to designate the outer surface, outer mold line or “OML” in Fig. 2D. Item ‘212’ is not mentioned in the Specification, so this appears to be a minor formality. And, the reference character “325” in Fig. 3B has been used to designate both the payload fairing, described on line 28, page 14 of the specification, and what both appears to be designated as 330 in Fig. 3A and resembles the telescoping battens described on line 18, page 19 of the Specification. Examiner is unsure of what feature is actually being pointed to. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 212, 275, 326, 328, 329, 330.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 or 6 are  objected to because of the following informality:  The second line of both claims read, “further comprising one or more vent aperture”. The claims should read “further comprising on or more vent apertures”.    Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 5, 6, 16, 19 and 34-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Particularly, claim 1 recites, “a second shell layer disposed contiguously adjacent to the first layer;” and “a tension connector disposed between the first shell layer and the second shell layer”. If the shell layers are disposed contiguously adjacent, then it is unclear how a tension connector is disposed between them. Correction/clarification are required. Dependent claims 2-42 fail to cure the deficiency.
Claim 2 recites, “wherein the second shell layer is passively distended relative to the first shell layer by internal gas expansion”. This is a method step and it is unclear whether, and to what extent, the method step recitation serves to further limit the apparatus of claim 1. Dependent claim 3 fails to cure the deficiency.
Claims 5-6 and 34-39 recite the limitation "the second layer".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is referring to ‘a second shell layer’ of claim 1 or introducing a second layer to the system.  For examination purposes it will be interpreted as a separate layer. Correction/clarification is required. 
	Claim 16 recites, “further comprising a rigidizing media applied to the second shell layer or an exterior cover, the rigidizing media maintaining the tension of the tension connector”. First, the claim is recited as a method step, not a structural limitation. It is unclear whether, and to what extent, the method step recitation serves to further limit the apparatus of claim 1.  Second, it is unclear how merely rigidizing the outer surface of the second shell layer acts to maintain tension of the tension connector. Examiner asserts that rigidizing the surface would serve to reduce tension, as the elasticity of the second shell layer is the property maintaining the pressure force constantly asserted by the interior gas. Correction/clarification is required. Dependent claims 17 and 18 fail to cure the deficiency. 
	Claim 19 recites, “the first shell layer is an innermost shell layer and the first shell layer conforms to an outer surface of the structure”. It is unclear whether the first shell layer conforms to an outer surface of the structure before expansion, after expansion, or both. Correction/clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-11, 13-17, 19-29, 31-32, 34, 36-38 and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raboin et al. (US 6,547,189 B1), hereinafter Raboin.
	Regarding claim 1, Raboin discloses an expandable system (10: advanced structural inflatable vessel or module, Figs. 1) for surrounding at least in part a structure (100: structural core, Fig. 1), comprising: 
	a first shell layer (bladder layer 600A of inflatable shell 200, Fig. 28);
	a second shell layer disposed contiguously adjacent to the first layer (600B, Fig. 28) and (600, Fig. 31), (Examiner notes the 112b rejection above related to this limitation); 
	a tension connector disposed between the first shell and second shell layer (630: fastening system, Figs. 28), the tension connector: 
		connected to adjacent surfaces of the first shell layer and the second shell layer 	(Fig. 28 @632: fastening patch); and 	
		retaining in tension the first shell layer relative to the second shell layer after 	expansion of the expandable system. (col. 26, line 28: Fastening systems 630, 650 and 670, in addition to being used incrementally to ensure that the bladder layers stay in their correct position with respect to the restraint layer).

	Regarding claim 2, Raboin discloses the expandable system according to claim 1, wherein the second shell layer is passively distended relative to the first shell layer by internal gas expansion (Examiner notes the 112b rejection of claim 2.),  (col. 18, line 40: Specifically, the inflatable shell 200 is inflated by pumping a gas into the interior of the inflatable shell 200.), (col. 11, line 45: As shown in Figs. 17 and 18…inflatable shell 200 comprises the following layers: an inner liner 206, a plurality of alternating layers of bladders 208 and bleeder cloths 210, a structural restraint 212, a meteoroid orbital debris (M/OD) shield assembly 214, and an outer liner 216), (col. 24, line 22: The bladder 600 as discussed herein may consist of one or several bladder layers… The bladder is the primary gas barrier layer that maintains the gas in the inflated vessel.)

	Regarding claim 3, Raboin discloses the expandable system according to claim 2, wherein the internal gas expansion is due to a pressure differential due to a reduced environmental pressure (col. 18, line 27: The inflatable shell 200 will likely expand into a rough semblance of its deployed shape… This initial expansion is partially due to the vacuum of space).

	Regarding claim 4, Raboin discloses the expandable system according to claim 1, wherein the second shell layer is an outermost shell layer of the expandable system (600: the outermost layer of the bladder, Fig. 31).	

	Regarding claim 7, Raboin discloses the expandable system according to claim 1, wherein the tension connector is foldable prior to expansion of the expandable system (Examiner notes that all portions of tension connector 630, i.e. 634, 636, 638, are made of fabric, felt or nylon, therefore foldable), (col. 25, line 25: Each tab 634, 636 may be comprised of a fabric strap, such as nylon, which is sewn to a respective felt pad patch 632, 646, which may be comprised of a Kevlar bleeder cloth. A restraint cord or tie 636 may then be used to fasten together the bladder tab 634 with the bladder tab.)

	Regarding claim 9, Raboin discloses the expandable system according to claim 1, the tension connector being in the form of a strip of material adhered at opposing ends to the adjacent surfaces of the first shell layer and the second shell layer (650: fastening system, Fig. 30) (632: fastening patch, Fig. 30), (col. 25, line 46: For the Fig. 30 embodiment, each side of the bladder fastening patch 632 is bonded with an adhesive to one of the bladder layers.)

	Regarding claim 10, Raboin discloses the expandable system according to claim 1, further comprising an extendable support member (218: shape rings, Fig. 6), wherein the tension connector is statically supported by the extendable support member when the expandable system is fully expanded (col. 11, lines 50 - 67: Further, the inflatable shell 200 so
includes a plurality of shape rings 218 interior to inner liner 206 secured in place once the inflatable shell 200 is fully inflated into the deployed configuration 430…each shape ring 218 is inflatable and has a circular toroidal shape. The toroidal outer diameter 219 of
each shape ring 218 is sized slightly larger than the cross-sectional diameter of inner liner 206 when inflatable shell 200 is in its deployed configuration 430. As a result, once inflated, each shape ring 218 abuts inner liner 206 maintaining a contact force radially outward on the multiple layers of the inflatable shell 200.)

	Regarding claim 11, Raboin discloses the expandable system according to claim 1, wherein the second shell layer is an outermost shell layer (see outermost bladder layers 208 and 600 in Figs. 18 and 31), the expandable system further comprising a support batten (shape rings 218, Fig. 6) supporting the second shell layer.

	Regarding claim 13, Raboin discloses the expandable system according to claim 11, wherein the support batten is extendable (col. 11, line 61: each shape ring 218 is inflatable).

	Regarding claim 14, Raboin discloses the expandable system according to claim 13, wherein the support batten is configured to lock in an extended state (the hook and pile system is capable of locking, see col. 12, line 1: For each shape ring 218, a hook and pile attachment system 220 is provided on inner liner 206 and shape ring 218 to restrict the movement and maintain the contact of the shape ring 218).

	Regarding claim 15, Raboin discloses the expandable system according to claim 11, the support batten extending in a circumferential, spiral, or meridional direction relative to a central axis (101: axis, Figs. 2 and 3) of the expandable system (Fig. 6 shows 118 extending circumferentially relative to a central axis of the system).

	Regarding claim 16, Raboin discloses the expandable system according to claim 1, further comprising a rigidizing media (226: ablative energy absorbing adhesive) applied to the second shell layer or an exterior cover (214: M/OD shield assembly, Fig. 18), the rigidizing media maintaining the tension of the tension connector (Figs. 6 and 18). (Examiner notes the 112b rejection of this claim.)

	Regarding claim 17, Raboin discloses the expandable system according to claim 16, wherein the rigidizing media includes a resin and/or adhesive that hardens upon exposure to an environmental condition (col 12, line 57: such as RTV silicone), (RTV silicone is known to those ordinarily skilled in the art to harden upon contact with certain environmental conditions).

	Regarding claim 19, Raboin discloses the expandable system according to claim 1, wherein the first shell layer is an innermost shell layer (see innermost bladder layer 208 next to inner liner 206, Fig. 18) and the first shell layer conforms to an outer surface (col. 11, line 27: Inflatable shell 200 is a multi-layer construction of soft goods that can be folded around the structural core 100), (col.11, line 60: Inner liner 206 corresponds to the inside wall of inflatable shell 200) of the structure. (Examiner notes the 112b rejection of this claim.)
	Regarding claim 20, Raboin discloses the expandable system according to claim 1, wherein the first shell layer and second shell layer are actively distended (col. 18, line 38: The wall of inflatable shell 200 is then inflated by use of an inflation system), (col.12, line 6: the plurality of bladders 208 provide the redundant primary gas containment mechanism
for the inflatable shell 200).

	Regarding claim 21, Raboin discloses the expandable system according to claim 20, wherein the first shell layer and second shell layer are actively distended by a pump, or by gas from a reservoir, or by a gas generator (col. 18, line 40: Specifically, the inflatable shell 200 is inflated by pumping a gas into the interior of the inflatable shell 200.)

	Regarding claim 22, Raboin discloses the expandable system according to claim 1, wherein the structure includes a cryogenic tank (col. 3, line 50: Assorted uses for the inflatable module include a large habitation/storage module for terrestrial, space, or other harsh environment applications, a hyperbolic chamber/airlock, a ballast for ocean fairing vessels, a life boat-type vessel, and a flexible pressure tank) and (col. 7, line38: Structural core 100 also preferably includes at least one water tank 110) surrounded at least in part by the expandable system. (Note: The mere intent to use the expandable system for a cryogenic tank does not structurally distinguish the invention from the prior art, see MPEP 2114).

	Regarding claim 23, Raboin discloses the expandable system according to claim 1, further comprising a compression system (400: launch restraint, Fig. 20).
	Regarding claim 24, Raboin discloses the expandable system according to claim 23, the compression system compressing the second shell layer against the first shell layer (col. 6, line 37: The launch restraint 400 (FIG. 20) maintains the inflatable shell 200 in its collapsed and folded arrangement around the structural core 100.)

	Regarding claim 25, Raboin discloses the expandable system according to claim 24, further comprising a release system (450: rip cord mechanism, Fig. 20), the release system releasing the compression system thereby allowing at least the second shell layer to distend under internal pressure. (col. 16, line 41: restraint 400 comprises a rip cord mechanism
450 which is released by a simple pulling motion and which once activated unwinds, by itself, from around inflatable shell 200.)

	Regarding claim 26, Raboin discloses the expandable system according to claim 1, further comprising an exterior cover (216: outer liner, Fig. 18) OR (518:MMOD layers, Fig. 34) 23) surrounding the expandable system.

	Regarding claim 27, Raboin discloses the expandable system according to claim 26, the exterior cover including a fabric woven from fibers. (col. 29, line 39: The MMOD shield as shown in FIG. 34 consists of five shielding layers 518A, 518B, 518C, 518D and 518E, each preferably formed of a ceramic fabric, such as a Nextel fabric).

	Regarding claim 28, Raboin discloses the expandable system according to claim 27, the fibers including glass, carbon, ceramic, liquid-crystalline polyoxazole, and/or aramid. (col. 29, line 40: ceramic fiber)

	Regarding claim 29, Raboin discloses the expandable system according to claim 27, further comprising a heat resistant coating and/or film and/or foil maintaining fabric integrity and providing surface finish resistant to aerodynamic force. (518: MMOD layer), (col. 30, line 24: The fabric of the MMOD layers, which may be a Nextel  material, is preferably coated with a thin polyethylene film prior to assembly…increased shear integrity of weave, with less fraying of the edges…provides increased radiation benefit due to adding additional polyethylene layers.)

	Regarding claim 31, Raboin discloses the expandable system according to claim 26, wherein the exterior cover includes a flexible radiator panel and/or a flexible solar panel (230: a radiator, Fig. 1), (col. 13, line 36: radiator 230, partially shown in FIG. 1, is selectively attached to the exterior of the inflatable shell 200. Thus, the inflatable shell 200, particularly
the outer liner 216 of the inflatable shell 200, is constructed to enable such selective attachment. Preferably, the radiator 230 is flexible and is designed to be folded along
with the inflatable shell 200.)

	Regarding claim 32, Raboin discloses the expandable system according to claim 1, further comprising a plurality of additional shell layers and additional tension connectors, each tension connector connecting adjacent surfaces of adjacent shell layers (Figs. 18 and 28), (col. 25, line 11: The bladder fastening system 630 as shown in FIG. 28 illustrates one device which may be used to fasten together the various layers of the bladder to ensure that the bladder
layers stay in their correct position with respect to each other. The fastening system 670 as shown in FIG. 31 may then be used to connect the outermost bladder layer to the
restraint layer 500, so that all the bladder layers are maintained in their position with respect to the restraint layer.)

	Regarding claim 34, Raboin discloses the expandable system according to claim 1, wherein at least the second layer comprises polyester or polyamide film (Examiner notes the 112b rejection of claims 34-39), (210: bleeder cloth, Fig. 18), (col. 12, line 20: each bleeder cloth 210 is constructed from a light weight, porous, felt-like material. Among other functions, the bleeder cloths 210 prevent contact between bladders 208 thereby eliminating the threat of abrasion and film blocking and providing a cavity between each bladder 208), (Examiner notes polyester is a light weight, porous, felt-like material.), (Note col. 25, line 30 indicates the Kevlar bleeder cloth is part of the bladder fastening system 630 disposed between first and second shell layers.)

	Regarding claim 36, Raboin discloses the expandable system according to claim 1, at least the second layer being a protective layer (212, Fig. 18), (Examiner notes the 112b rejection of claims 34-39), ( (col. 12, line 42: Structural restraint 212 is constructed from a high performance "soft goods" material that exhibits high strength and stiffness characteristics, such as Kevlar® or Vectran®.  Structural restraint 212 is the primary structure of inflatable shell 200. Structural restraint 212 also serves to separate the inner layers (inner liner 206, bladders 208, and bleeder cloths 210) from the outer layers (M/OD shield assembly).

	Regarding claim 37, Raboin discloses the expandable system according to claim 36, wherein at least the second layer incorporates a debris shielding material, fiber, and/or coating (Examiner notes that Kevlar is ordinarily known in the art to be a debris shielding material).

	Regarding claim 38, Raboin discloses the expandable system according to claim 36, wherein at least the second layer includes a shear-thickening resin, ceramic, or glass fiber-based fabric. (Examiner notes the 112b rejection of claims 34-39), (518: MMOD layers, Fig. 34) (col. 29, line 38: The MMOD shield as shown in FIG. 34 consists of five shielding layers 518A, 518B, 518C, 518D and 518E, each preferably formed of a ceramic fabric), (col. 24, line 66: FIG. 34 illustrates the various layers other than the bladder layer(s) and inner layer which may form the flexible shell of the vessel according to the present invention. These layers may include an outer Atomic Oxygen (AO) protection cover 512, a deployment system layer 514, and a Multilayer Insulation (MLI) layer 516, and a plurality of Micro Meteoroid and Orbit Debris (MMOD) shielding layers 518 with foam layers 520 there between. Each of these layers is discussed in further detail below. These layers, when combined with the restraint layer and the bladder, thus form a suitable flexible and inflatable shell which defines the outer boundary of the inflated vessel.)

	Regarding claim 40, Raboin discloses the method of expanding the expandable system according to claim 1, comprising: providing the expandable system in collapsed state (410: launch configuration, Fig. 20), (col. 6, line 35: In the launch configuration…the inflatable shell is deflated, collapsed and efficiently folded around the structural core 100); transporting the expandable system to a destination (col. 6, line 46); and once at the destination, the expandable system expanding into an expanded state (col. 6, line 46: The launch vehicle then transports the module 10 in its launch configuration 410 from the earth's surface…. the inflatable shell 200 automatically expands and regains its full thickness, and the inflatable shell 200 is inflated to its full volume.)

	Regarding claim 41, Raboin discloses the method according to claim 40, further comprising releasing an exterior cover surrounding the expandable system (300: carrier, Fig. 2), (col. 18, line 20).

	Regarding claim 42, Raboin discloses the method according to claim 40, the expandable system passively expanding due to reduced environmental pressure (col. 18, line 30: This initial expansion is partially due to the vacuum of space).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Raboin as applied to claim 4 above, and further in view of Bigelow (US 7,204,460),  hereinafter Bigelow. 
	Regarding claim 5, Raboin discloses the expandable system according to claim 4, but does not appear to specifically disclose the second layer further comprising one or more vent apertures. 
	However Bigelow teaches air vents (24, Figs. 1 and 2) in the outer flexible layer of a debris shield for use with a spacecraft. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second layer disclosed by Raboin with the air vents as taught by Bigelow, in order to provide the second layer with one or more vent apertures so that the second layer could expel gas from inside the expandable system to the environment outside the expandable system. (Examiner notes the 112b rejection of claim 5.)

	Regarding claim 6, modified Raboin discloses the expandable system according to claim 5, the one or more vent apertures allowing for gas to be released from inside the second shell layer of the expandable system to the environment outside of the expandable system. (Vents 24, in Figs. 1 and 2 of Bigelow allow for gas inside the expandable system, including gas inside the second shell layer, to be released to the environment outside the expandable system.), (Examiner notes the 112b rejection of claim 6.)

Claims 8, 12, 18, 30, 33, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Raboin.
	Regarding claim 8, Raboin discloses the expandable system according to claim 7, but does not appear to specifically disclose wherein the length of the tension connector is at least 100 times larger than the thickness of the tension connector. 
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the length of  the tension connector at least 100 times larger than the thickness of the tension connector, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	The benefit being a non-bulky, yet strong, cord like tension connector that can provide benefits to the expandable system in both the expanded and not expanded states. 
	
	Regarding claim 12, Raboin discloses the expandable system according to claim 11, the shell layer including a batten sleeve (220: attachment system, Fig. 6), the support batten extending within the batten sleeve (col. 12, line 3: For each shape ring 218, a hook and pile attachment system 220 is provided on inner liner 206 and shape ring 218 to restrict the movement and maintain the contact of the shape ring 218 in relation to inner
 liner 206.)
	Raboin does not appear to disclose the batten sleeve particularly on the second shell layer. 
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the batten sleeve on the second shell layer, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The benefit being finding an ideal configuration of the multiple layers and attached pieces to optimally perform the functions as needed for the invention requirements. 
	Regarding claim 18, Raboin discloses the expandable system according to claim 17, but does not appear to disclose the environmental condition including ultraviolet light.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the environmental conditions include UV light, so that the RTV silicone, specifically the UV addition type that hardens upon exposure to UV radiation could be used and would harden upon exposure to UV light, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. The benefit being the hardening of the resin occurs in environmental  conditions found in space.

	Regarding claim 30, Raboin discloses the expandable system according to claim 29, but does not appear to specifically disclose the coating or film including silicone, a fluoropolymer, and/or fluorinated ethylene propylene. 
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included silicone, a fluoropolymer and/or fluorinated ethylene propylene in the coating or film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. The benefit being to provide optimal protection to the outer layer with the coating used. 
	Regarding claim 33, Raboin discloses the expandable system according to claim 32, but does not appear to specifically disclose the expandable system including at least five shell layers.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least at least five shell layers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The benefit being to maximize redundant gas containment capability.

	Regarding claim 35, Raboin discloses the expandable system according to claim 1, but does not appear to specifically disclose wherein at least the second layer incorporates a metallic film or vapor deposited metal coating. 
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a metallic film or vapor deposited metal coating into the second layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. The benefit being to provide optimal protection to the system with the second layer. (Examiner notes the 112b rejection of claims 34-39.)

	Regarding claim 39, Raboin discloses the expandable system according to claim 36, but does not appear to specifically disclose wherein at least the second layer is laminated on one or both sides with KAPTON.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have laminated the second layer with KAPTON, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. The benefit being to provide optimal protection to the system with the second layer. (Examiner notes the 112b rejection of claims 34-39.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bigelow (US 6,962,310 B1) teaches an inflatable satellite bus with a core, and an expandable shell enclosing the core. The shell is comprised of layers and a variety of flexible meteor shields. The number of layers can be determined based on mission parameters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647